 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KASEY F. HOFFMANN,                               No. 2:15-cv-1382 GEB DB P
12                      Plaintiff,
13           v.                                        ORDER
14    LASSEN COUNTY, et al.,
15                      Defendants.
16

17

18
      KASEY F. HOFFMANN,                               No. 2:17-cv-1755 MCE KJN P
19
                        Plaintiff,
20
             v.                                        ORDER
21
      MICHELE YDERRAGA,
22
                        Defendant.
23

24

25          Examination of the above-entitled actions reveals that these cases are related within the

26   meaning of Local Rule 123(a). The actions involve the same property, transaction or event and

27   similar questions of fact and the same question of law. Accordingly, assignment of the matters to

28
                                                      1
 1   the same judge is likely to effect a substantial saving of judicial effort and is also likely to be
 2   convenient for the parties.
 3           The parties should be aware that relating the cases under Local Rule 123 merely has the
 4   result that the actions are assigned to the same judge; no consolidation of the actions is effected.
 5   Under the regular practice of this court, related cases are generally assigned to the judge and
 6   magistrate judge to whom the first filed action was assigned.
 7           Therefore, IT IS ORDERED that the action denominated as 2:17-cv-1755 MCE KJN P is
 8   reassigned to District Judge Garland E. Burrell and Magistrate Judge Deborah Barnes for all
 9   further proceedings, and any dates currently set in the reassigned case only are hereby
10   VACATED. Henceforth, the caption on documents filed in the reassigned case shall be shown as
11   No. 2:17-cv-1755 GEB DB P.
12           IT IS FURTHER ORDERED that the Clerk of the Court make appropriate adjustment in
13   the assignment of civil cases to compensate for this reassignment.
14   Dated: August 28, 2019
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
